Citation Nr: 9905867	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  92-56 110	)	DATE
	)
	)

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from rating decisions in June 1991 and August 
1991 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

By a decision on June 22, 1995, the Board granted service 
connection for hearing loss in the left ear and denied 
service connection for hearing loss in the right ear and a 
chronic gastrointestinal disorder.  The veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's June 22, 1995, decision and remanded the case to the 
Board for further development of the evidence and 
readjudication.  [redacted].

In June 1997, the Board remanded this case to the RO.  While 
the case was in remand status, a rating decision in April 
1998 granted service connection for a chronic 
gastrointestinal disorder.  The case was returned to the 
Board in December 1998.


FINDING OF FACT

With the benefit of the doubt given to the veteran, current 
hearing loss disability in the right ear may not be 
dissociated from acoustic trauma during combat in active 
service.



CONCLUSION OF LAW

Service connection for hearing loss in the right ear is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for organic disease of the nervous 
system, including sensorineural hearing loss, which is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 
1991); 38 C.F.R. § 3.304(d)(1998).

The veterans' service medical records disclose that at an 
examination for separation in November 1945, his hearing to 
the whispered voice was reported as 15/15, or normal.  
However, it was noted that during service he had been deaf in 
the left ear for three days.

At a VA audiological clinic in December 1984, the veteran 
gave a history of decreased hearing in both ears, worse on 
the left, which had started in service after noise exposure 
and gradually progressed over the years.  Impedance testing 
suggested middle ear pathology.  An audiogram showed 
moderately severe sensorineural hearing loss in the left ear 
and mild to moderate predominantly sensorineural hearing loss 
in the right ear.

A VA audiological examination in March 1986 showed a moderate 
to profound mixed hearing loss in the left ear and a mild to 
moderate sensorineural hearing loss in the right ear.  VA 
audiological examinations in August 1990 and April 1991 
showed continued hearing loss, bilaterally.

At a personal hearing in October 1991, the veteran testified 
that:  He had a hearing loss in the left ear during service 
when "A boy let a gun go off in one of my ears"; he developed 
hearing loss in both ears after exposure to artillery fire; 
his hearing was first tested after service by an employer in 
1968.

The Board finds that the veteran's testimony is credible and 
thus satisfactory to establish the fact that he suffered some 
degree of bilateral hearing loss as a result of acoustic 
trauma in combat in World War II.

At a VA audiological examination in February 1998, the 
veteran gave a history of both military noise exposure and 
postservice occupational noise exposure.  The diagnosis was 
bilateral sensorineural hearing loss.  The examiner found 
that it was as likely as not that the veteran's bilateral 
hearing loss was due to exposure to high levels of noise.  He 
stated that he was unable to determine retroactively whether 
current hearing loss was the result of noise exposure during 
service or since service.




When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a claim for benefits, the benefit of 
the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

In the veteran's case, the Board finds that the evidence is 
in equipoise on the question of whether current hearing loss 
in the right ear is of service origin or postservice origin.  
Resolving the doubt on the issue in the veteran's favor, 
service connection for right ear hearing loss will be 
established.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b). 


ORDER

Service connection for hearing loss in the right ear is 
granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

